Citation Nr: 1620861	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's daughter

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 2008 final decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  Hearing loss is not related to service and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Evidence received since a final September 2008 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not received care at any VA facilities, and relevant private medical records identified by the Veteran have been obtained.  The Board notes that the Veteran's service treatment records are not associated with the claims file.  In a July 2012 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided VA examinations of his claimed hearing loss in May 2012 and February 2014.  The Board finds that these examinations and their associated reports were as adequate as possible under the circumstances.  Specifically, due to his unrelated dementia, the Veteran was unable to cooperate and follow instructions at the May 2012 examination and he refused to be examined in any meaningful way at all in his February 2014 examination.  The Board thus finds that remanding for further examination would serve no useful purpose.

In any case the Veteran has submitted private medical evidence in April 2016, the substance of which will be discussed in more detail below.  This evidence was submitted with a waiver of regional office consideration and in response to the case being held open at the hearing held by the undersigned Veterans Law Judge.    
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks to reopen his claim for service connection for bilateral hearing loss.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim was originally denied in a September 2008 rating decision based on no evidence of any in-service event or injury related to hearing loss.  In the one-year period following the denial, the Veteran neither appealed the decision nor submitted any evidence to VA.  The Board therefore finds that this decision became final.

Evidence received since the September 2008 final decision, described in full below, includes reports from the Veteran at his May 2012 VA examination that he was exposed to artillery fire in service, hearing testimony from his daughter that he had told her he was exposed to noise from loud machinery in service, and April 2016 private medical evidence.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  The Veteran's claim is therefore reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran underwent a VA examination in May 2012.  He reported being exposed to artillery in service without hearing protection.  The Veteran's daughter explained to the examiner that the Veteran has been diagnosed with a meningioma, not service-connected, which has resulted in dementia.  Expressive speech was lacking.  Audiological testing was attempted, but he was unable to perform the required tasks.  The examiner was thus unable to provide a medical opinion without resorting to mere speculation.  

Private treatment records include an August 2012 audiogram showing significant hearing loss, with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
95
110
LEFT
105
105
105
110
110

There was no record of an accompanying diagnosis.  Specifically, without any accompanying explanation from the audiologist, there is no indication as to whether the test results were considered valid, considering the Veteran's apparent difficulties with communication.  The same is true for an audiogram with conflicting dates of September and November 2012, which, it is noted, has significantly varying pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
70
LEFT
30
45
50
65
65


The Veteran underwent another VA examination in February 2014.  The report indicates that the Veteran refused to participate or cooperate for an evaluation of his hearing.  During the examination, he decided that he no longer wished to be examined, refusing to follow instructions for testing.  His daughter and wife attempted to convince him to cooperate, but he refused.  The report therefore reflects no diagnosis or opinion.

In April 2014, the Veteran submitted a letter from his private neurosurgeon who last examined him in March 2013.  The physician stated that the Veteran suffers from meningioma, a brain tumor, which has led to brain atrophy, dementia, and a declined mental status.  The Veteran thus cannot follow commands or answer questions appropriately.

The Veteran's daughter testified on his behalf at his March 2016 hearing before the Board.  She reported that the Veteran had told her that he had been exposed to loud machinery as an engineer in service.  She also reported that the Veteran had his hearing tested in 2008, prior to his diagnosis of meningioma, which showed hearing loss, but she was unable to help him obtain the record because the audiologist was no longer in business. 

Private treatment records indicate that in April 2016 the Veteran was treated for hearing loss by his primary care physician.  Reported symptoms included difficulty hearing with background noise, difficulty understanding speech, and gradually occurring bilateral hearing loss.  Onset began several years prior.  Reported associated factors included noise exposure in the military.  On examination, the physician noted good clinical speech reception.  The Veteran was diagnosed with longstanding bilateral hearing loss and dementia.  His most recent hearing test in 2012 showed profound left ear hearing loss and severe right ear hearing loss.  The physician noted that the Veteran was a carpenter in the military but was unsure of noise exposure during service.  The physician stated that given his old audiogram he may have sustained hearing loss during service and that there is a 50 percent probability although given his dementia he could not be asked about his noise exposure.  The physician also noted that hearing loss could be due to nonservice noise exposure and his ongoing intracranial processes.

The Board finds that the evidence weighs against a finding that the Veteran's hearing loss is related to service or manifested within one year of separation from service.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The benefit of the doubt, however, cannot overcome a paucity of evidence.  The earliest evidence of a hearing loss complaint in the record is almost 50 years after separation from service.  There is no indication of how much noise the Veteran was exposed to in service, nor is there any indication of how much noise he was exposed to after separation.  The Veteran was diagnosed with a brain tumor after his earliest complaint of hearing loss, but there is no indication as to how long the brain tumor went undiagnosed or what effect it may have on his hearing.  Moreover, the Board does not find the April 2016 private opinion credible.  While the physician opines on a 50 percent probability that the Veteran's hearing loss was caused by in-service noise exposure, this opinion is undercut by the physician's statement that service noise exposure cannot be confirmed nor is there any information available about post-service noise exposure or the effect of the Veteran's brain atrophy on his hearing loss.  The physician acknowledges that these observations run contrary to his opinion without any explanation or reconciliation.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hearing loss is related to service or manifested within one year of separation from service, and service connection is therefore denied.


ORDER

New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

Service connection for bilateral hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


